Citation Nr: 1602989	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-17 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi 


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a lumbar spine disability, to include low back pain, lumbar/lumbosacral strain, and degenerative disc disease with radicular symptoms (a lumbar spine disability). 

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for ear pain, to include a temporomandibular joint (TMJ) condition. 

5.  Entitlement to service connection for a neurological condition of the feet, to include Morton's neuroma.  

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to service connection for acid reflux. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1989 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, in consideration of the holding in Brokowski as well as the diagnoses of record, the Board has recharacterized the issues as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims on appeal.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA records.  See 38 C.F.R. 
§ 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist a veteran to attempt to obtain them).  

In this case, the Veteran has made several references to receiving treatment from VA clinicians at the VA Medical Center (VAMC) in Biloxi, Mississippi.  See March 2010 Statement, June 2011 Substantive Appeal.  As the Veteran has specifically indicated that she has received treatment at the Biloxi VAMC, the acquisition of VA treatment records would be relevant to the Veteran's claims on appeal, and as such, VA is obliged to obtain them.  See 38 C.F.R. § 3.159(c); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  While the Veteran has only specifically indicated that she has sought treatment for ear pain and her feet at a VAMC, she has not specifically denied that she sought treatment for the other claimed conditions at a VAMC.  Therefore, VA treatment records may be pertinent to the Veteran's claims, and as such, these records must be obtained prior to adjudication of the remaining claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that the possibility that records "could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  In addition to the obtaining the Veteran's VA treatment records, specific development is also needed for the Veteran's claims on appeal as discussed below.  

Lumbar Spine Disability, Headaches, Ear Pain, and 
Neurological Condition of the Feet

The Veteran was afforded VA examinations in August 2009 with respect to the claims of service connection for a lumbar spine disability, headaches, ear pain, and a neurological condition of the feet.  When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the reasons discussed below, the Board finds that new VA examinations are required prior to adjudication of these claims.  

Following examination regarding the lumbar spine disability, the VA examiner provided a diagnosis of "chronic lumbar strain, residual of surgery" and noted the Veteran's 2004 lumbar spine laminectomy.  The VA examiner then indicated that the Veteran's in-service back pain began during her pregnancy.  The VA examiner then opined that "because there is no objective x-ray evidence for comparison, determination of whether or not her current back strain is related to treatment during her military service for back pain is too speculative."  

In review of the opinions provided by the VA examiner, the Board finds the opinions to be incomplete and inadequate for adjudication.  First, the Board finds the VA examiner's opinions unsupported by sufficient rationale.  Specifically, while the VA examiner provided a diagnosis of chronic lumbar strain and also indicated no electrophysiological evidence of radiculopathy, she did not reconcile her findings with the other diagnoses of record, including degenerative disc disease, lumbar radiculopathy, and lumbar neuritis.  

Second, the VA examiner did not appear to consider all the evidence of record when forming her opinion.  As such, the Board finds that the VA examiner's opinion was not provided upon a complete and thorough review of the relevant evidence of record.  Regarding lay evidence, several statements by the Veteran and other lay statements contained in the claims file indicate that the Veteran experienced low back pain during service prior to her pregnancy and has experienced recurrent low back pain since service separation.  See e.g., June 2009 Statement by A.W.; June 2009 Statement by D.R.  Regarding private medical evidence, several records date the onset of the Veteran's lumbar spine disability outside of active service.  An August 1996 private chiropractic treatment record reflects that the Veteran presented with low back pain of two weeks' duration, and reported a past history of low back pain after falling out of a treehouse as a child.  An August 2004 private emergency department treatment record reflects that the Veteran reported low back pain following a motor vehicle accident.  A November 2004 private treatment record reflects that the Veteran reported the onset of her lumbar and radicular pain beginning in August 2004, three weeks following her hysterectomy.  A December 2007 private psychological examination report indicates the Veteran reported "a long history of back problems" and specifically identifies the childhood fall from a tree, various pregnancies, and the hysterectomy.  An October 2008 private treatment record reflects that the Veteran reported having experienced lumbar and radicular pain beginning about ten years prior.  In light of the conflicting evidence of record, the Board finds that a new VA examination is needed in consideration of all the evidence of record.  

Following examination for headaches, the VA examiner opined that "documentation to support a claim of a medical connection between [the Veteran's] current tension headaches and her prior military service was not provided."  As rationale, the VA examiner indicated that there was "no documentation in [the Veteran's] service medical records of persistent headaches requiring treatment."  However, the Veteran has provided lay testimony that she began to experience headaches during basic training, and a September 1989 service optometric examination record indicates that the Veteran reported headaches associated with eye pain.  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Because the VA examiner did not discuss the Veteran's lay contentions of in-service symptoms in providing rationale for her opinion, and there is evidence of the Veteran's seeking treatment on one occasion for reported headaches in service, the Board finds the VA examiner's opinion inadequate as it was not based on a complete review of the evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Board finds that a new VA examination is warranted.  

Following examination for ear pain, the VA examiner noted that the Veteran experienced a perforated left ear drum in service, but opined that the Veteran demonstrated a normal ear examination with no current residuals.  The VA examiner also opined that "it is at least as likely as not that the symptoms [the Veteran] perceives as "earache" are due to TMJ strain"; however, the VA examiner did not provide an etiological opinion as to whether the currently diagnosed TMJ strain was related to service.  Moreover, in the June 2011 Substantive Appeal, the Veteran contends that she continues to experience recurrent ear pain due to the perforated ear drum; however, she also reported experiencing ear pain during flare-ups of her acid reflux ("I have flare ups so bad that it feels like something is burning holes in my throat and ears.").  Accordingly, the Board finds that a new VA examination is warranted to accurately ascribe the Veteran's symptom of ear pain to a particular disability and for the requisite etiological opinion.  

Following examination for a neurological condition of the feet, the VA examiner noted the Veteran's in-service treatment for medial tibial stress syndrome, but found that the Veteran demonstrated no current residuals.  The VA examiner further noted no electrophysiological evidence of peripheral neuropathy.  As a result, the VA examiner opined that "there is no evidence to support a claim of current neuropathy of the feet."  However, the VA examiner failed to consider private medical records contained in the claims file that document the presence of a Morton's neuroma and neuritis.  See September 2008 Private Treatment Record; June 2009 Private Physical Therapy Treatment Record.  Accordingly, the Board finds that a new VA examination is needed in consideration of all the evidence of record.  

Hypertension and Acid Reflux

The Veteran has not been afforded VA examinations with respect to the claimed hypertension and acid reflux conditions.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Specifically, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

Regarding the Veteran's claim of hypertension, private medical records document a current diagnosis of, and treatment for, hypertension.  "Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012) ("Dorland's").  Similarly, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm Hg or greater, and the term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Service treatment records reflect several instances of a systolic blood pressure reading of 140 mm Hg or greater (December 1988, August 1989, January 1990, February 1990, August 1990, December 1990), and several instances of a diastolic blood pressure reading of 90 mm Hg or greater (August 1989, October 1989, January 1990, February 1990, August 1990); the majority of these elevated blood pressure readings occurred during emergency department visits.  In addition, a March 1996 private treatment record indicates that the Veteran experienced pre-eclampsia during her first pregnancy.  See Dorland's at 1509 (noting that pre-eclampsia is a complication of pregnancy characterized by hypertension).  However, service treatment records do not demonstrate a diagnosis of, or treatment for, hypertension, and the Veteran demonstrated a blood pressure reading of 100/68 at service separation.  While the medical evidence of record demonstrates a current diagnosis of hypertension, it is unclear whether the several elevated blood pressure readings recorded during service are etiologically related to the Veteran's current diagnosis.  Therefore, the Board finds that VA's duty to assist by providing a VA examination has been triggered, and a remand is necessary to afford the Veteran an examination.  McLendon, 20 Vet. App. at 83.  

Regarding the Veteran's claim of acid reflux, while private medical records do not reflect treatment of acid reflux, they reflect that the Veteran reported a past medical history significant for acid reflux.  Private treatment records also reflect that the Veteran reported taking a proton-pump inhibitor medication as treatment for an acid reflux condition.  In the June 2011 Substantive Appeal, the Veteran indicated that her acid reflux began during service as indigestion.  On the February 1991 Report of Medical History form that accompanied the service separation examination, the Veteran indicated that she experienced frequent indigestion.  In a supplemental statement, the Veteran indicated that she began to experience frequent indigestion since she became pregnant.  However, no disability was noted on the February 1991 service separation examination report.  As private medical records document a current acid reflux condition and the Veteran contends that her symptoms of indigestion have progressed into an acid reflux condition, the Board finds that VA's duty to assist by providing a VA examination has been triggered, and a remand is necessary to afford the Veteran an examination.  McLendon, 20 Vet. App. at 83. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA treatment records of the Veteran and associate them with the record, to specifically include VA treatment records from the Biloxi VAMC.

2. If and only if VA audiology records document hearing impairment, schedule the Veteran for a VA audiological examination to assist in determining the nature and etiology of any current hearing loss disability.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, should be performed and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, audiological examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Does the Veteran have a current hearing loss disability?

b. If a current hearing loss disability is found, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability had its onset in service or is otherwise etiologically related to active service? 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3. Schedule the Veteran for the appropriate VA examination(s) to assist in determining the nature and etiology of the Veteran's current lumbar spine disability, to include any radicular component.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to provide specific diagnoses regarding the Veteran's lumbar spine disability and offer the following opinions:

a. For each lumbar spine disability identified, is it at least as likely as not (a 50 percent probability or greater) that the lumbar spine disability began during service or is otherwise etiologically related to active service?

b. If degenerative joint disease is diagnosed, is it at least as likely as not (a 50 percent probability or greater) that the lumbar degenerative joint disease manifested to a compensable degree within one year of service separation?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

In rendering the above opinions, the VA examiner should discuss the lay contentions of record that the Veteran began to experience low back symptoms during service and has experienced recurrent low back symptoms since service separation.  In addition, the VA examiner should discuss the intervening post-service history of low back symptoms, including, but not limited to, the April 2004 motor vehicle accident and the August 2004 hysterectomy.  

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's current headache disability.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the current headache disability began during service or is otherwise etiologically related to active service?

In rendering the above opinion, the VA examiner should specifically comment on the September 1989 service optometric examination record that reflects the Veteran's complaints of headaches associated with eye pain.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's claimed ear pain, to include TMJ condition.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Does the Veteran have a current disability manifested by ear pain?  If so, the VA examiner is asked to provide an appropriate diagnosis.  

If the VA examiner determines that the Veteran does not have a TMJ condition, the VA examiner is asked to reconcile this finding with the finding of the August 2009 VA examiner.  

b. If a current disability manifested by ear pain is found, is it at least as likely as not (a 50 percent probability or greater) that the current disability began during service or is otherwise etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

6. Schedule the Veteran for the appropriate VA examination(s) to assist in determining the nature and etiology of any Veteran's current neurological condition of the feet, including Morton's neuroma.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to provide specific diagnoses regarding the Veteran's neurological condition of the feet and offer the following opinions:

a. For each neurological disability identified, is it at least as likely as not (a 50 percent probability or greater) that the current neurological disability began during service or is otherwise etiologically related to active service?

b. If the VA examiner determines that a diagnosis of Morton's neuroma is not appropriate for any period during the appeal period, the VA examiner should reconcile this finding with the September 2008 private treatment record. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

7. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's current hypertension.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record and sound medical principles, the VA examiner should offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension began during service or is otherwise etiologically related to active service?

In rendering the above opinion, the VA examiner should specifically comment on the elevated blood pressure readings recorded during active service.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

8. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current acid reflux disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation must be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should offer the following opinions:

a. Does the Veteran have a current disability related to acid reflux?

If no, the VA examiner should specifically comment on private treatment records that note a past medical history of acid reflux and use of a proton-pump inhibitor.  

b. If a current disability is identified, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current acid reflux disability began during service or is otherwise etiologically related to active service?  

In rendering the above opinion, the VA examiner should specifically comment on the February 1991 notation of "frequent indigestion (since pregnancy)."  

c. If a current disability is identified, is the Veteran's reported ear pain a symptom of her current acid reflux disability?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

9. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




